Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 51-53 is withdrawn in view of the newly discovered reference to Robinson patent 2,701,062.  Rejections based on the newly cited reference follows.
The Affidavit under 37 CFR 1.132 filed April 15, 2021 is sufficient to overcome the rejection of claims 1-20, 22-29, 48-50, 54 and 55 based upon Wieczorek et al PGPUBS Document US 2011/0168621.
Applicant’s arguments, see Applicant’s Remarks, filed 15 April 2021, with respect to the rejections of claims 1-19, 22-29, 48-50, 54 and 55, based upon Wieczorek et al PGPUBS Document US 2011/0168621, variously under 35 U.S.C. 102 and 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection over these claims are variously made under 35 U.S.C. 102 and 35 U.S.C. 103, over Robinson patent 2,701,062 taken alone, or over Robinson patent 2,701,062 in various combinations with Wieczorek et al PGPUBS Document US 2011/0168621 and Girondi PGPUBS Document US 2017/0218894.
Applicant's arguments filed 15 April 2021, regarding the U.S.C. 112 (b) rejection of claims 48-50 have been fully considered but they are not persuasive. While acknowledging that the apparent meaning of the questioned phrase in line 4 of claim 48 concerns relative size of pores and perforation, it remains grammatically confusing as to whether a transitional adjective such as “being” should be interjected between “pores” .
Claim Rejections – 35 U.S.C. 112 (a)
Claims 1-20, 22-30 and 43-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in line 4, “each of the plurality of … pores smaller than the … perforation” is grammatically confusing or non-idiomatic, insertion of “being” between “pores” and “smaller” or alternately insertion of “wherein” before “each” and “is” between “pores” and “smaller” is suggested.
In claim 19, the phrase “a target shape” is now deemed vague and ambiguous as to what is meant by “target”.
In claim 26, “arranged in a cylinder” is ambiguous as to whether the first filter media is recited as cylindrical, or instead is located within another structure which is cylindrical.
In claim 28, “has a hypothetical Reynolds number” is vague and indefinite as to whether such limitation further defines the filter media or first coalescing layer, since the accompanying determining equation concerns plural variables dependent upon volume, flow rate and make-up of the mixture treated by the filter media.
In claim 43, in lines 4-5, “each of the plurality of … pores smaller than the … perforation” is grammatically confusing or non-idiomatic, insertion of “being” between 
In claim 48, in each of lines 4, 6-7 and 8-9 “each of the plurality of … pores smaller than the … perforation” is grammatically confusing or non-idiomatic, insertion of “being” between “pores” and “smaller”, or alternately insertion of “wherein” before “each” and “is” between “pores” and “smaller” in each instance is suggested.
In claim 51, in lines 4-5, “each of the plurality of … pores smaller than the … perforation” is grammatically confusing or non-idiomatic, insertion of “being” between “pores” and “smaller” or alternately insertion of “wherein” before “each” and “is” between “pores” and “smaller” is suggested.
In claim 54, in line 6, “each of the plurality of … pores smaller than the … perforation” is grammatically confusing or non-idiomatic, insertion of “being” between “pores” and “smaller” or alternately insertion of “wherein” before “each” and “is” between “pores” and “smaller” is suggested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 13, 16-19, 22-29 and 51-56 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Robinson patent 2,701,062.
For claims 1, 13, 19, 26, 51 and 54: Robinson discloses a filter media comprising a first and subsequent coalescing layers 17/15 (Fig. 2, column 1, line 73-column 2, line 1) having a large plurality of pores defined by the approximately 3 micron voids between individual fibers of each of the plurality of layers of fiberglass, coalescing filtering media, such pores being smaller than a plurality of, including 1st, 2nd and 3rd, slits or perforations 18 in and extending through one or more of the layers (Fig. 2, 80) 
The pores and perforations of the filtering media layers 17, together with coalescing filtering medium 15 which the media layers are wrapped around, function to capture a portion of a phase of dispersed dirt particles and dispersed particles of water carried by a continuous phase for which the dispersed water phase is immiscible; 
and such that coalesced drops of dispersed phase are separated from the portion of the dispersed phase which is captured in the 1st coalescing layer (column 1, lines 15-25 and 46-55 and column 2, lines 23-31). 
Robinson further discloses: the perforations being evenly distributed and arranged in rows for claims 16-18 (figure 2), orientation or bottom and top portions of st and 2nd end walls or plates for claim 29 (column 2, lines 5-8). 
For claim 28, the coalescing layers would be operable to provide a hypothetical Reynolds number of less than 6,000, dependent upon the ratio of dispersed water or other liquid relative to continuous phase, rate of induced and maintained flow through the filter media, and concentration and type of dirt particles present (see column 1, lines 14-24).
For claim 51, Robinson clearly illustrates the slits or perforations being arranged in a circle around the cylindrical filter media 17 (figure 2) and discloses there being plural layers of filter media 17, thus at least two or plural circles of perforations (column 1, lines 73-77). The layers are concentric (figure 2), thus circles of slits therein being concentric for claim 52. Robinson also discloses the filter media being positioned between 1st and 2nd end walls or plates (column 2, lines 5-8) for claim 53.
	For claim 54, Robinson also discloses an additional, inner first filter media of paper 13/14 which is non-perforated (figures 2-3, column 1, lines 56-70).
st and 2nd end walls or plates (column 2, lines 5-8) for claim 55, and discloses the 2nd perforated filter media 17 being non-pleated for claim 56 (figures 2-3, column 1, lines 75-78).
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection, if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson patent 2,701,062 in view of Girondi PGPUBS Document US 2017/0218894. Robinson discloses that the filter media is of fiber glass and is silent as to the media bubble point.
 The claim differs by requiring the media bubble point in 2-propanol of less than 1.5 inches of water. Girondi teaches coalescing filter media being of blends of polyester or other thermoplastics and fiber glass [0042]. Polymeric filter material such as polyester has the inherent property of having relatively low bubble points. 
It would have been obvious to one of ordinary skill in the art of manufacturing coalescing filters to have constructed the Robinson filter media fiber glass and polyester blend, instead of pure fiber glass, as taught by Girondi at [0016, 0042, 0043, 0048-0050], so as to utilize filter media having increased strength and resilience and improved hydrophobicity properties. 
Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson patent 2,701,062 in view of Girondi PGPUBS Document US 2017/0218894 and Wieczorek et al. (US Pub. No. 2011/0168621). Regarding claims 3-5, Robinson discloses that the filter media is of fiber glass and having a thickness of approximately 3 microns. Robinson is silent as to the media P value dependent upon the proportion .
Girondi teaches coalescing filter media being of blends of polyester or other thermoplastics and fiber glass [0016, 0042, 0043, 0048-0050]. Wieczorek teaches a pleated coalescing filter media comprised of polymeric or thermoplastic material and having perforation diameter in the micron range, or specifically being of slits or holes of 30-300 microns in size [0062]. The filter media of Wieczorek is taught as optionally having a relatively low porosity or pore size and optionally having a relatively high permeability and larger fiber diameter or thickness when selected to handle fluid mixtures having substantial contaminants [0045-0052]. 
In summary, it would have been obvious to one of ordinary skill in the art of manufacturing coalescing filters to have constructed the Robinson filter media fiber glass and polyester blend, instead of pure fiber glass, as taught by Girondi so as to utilize filter media having increased strength and resilience and improved hydrophobicity properties. It would have also then been obvious to have constructed such filter media to have a relatively low porosity or pore size and optionally having a relatively high Frazier permeability and larger fiber diameter or thickness, as taught by Wieczorek, in order to efficiently filter and coalesce fluid mixtures having a relatively high amount of contaminants.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 6-12, Robinson is also silent regarding diameter of the perforations, claims 6-9 differing by explicitly requiring them having a diameter of greater or equal to 150, 200, 500 or 1000 microns, and claims 10-12 requiring the perforations to have a diameter of 3, 5 or 10 times the mean flow pore size of the coalescing layer. Wieczorek et al. teach that the size of apertures for releasing coalesced drops are on the order of from 30-300um [0062], hence many times the mean flow pore size of 3 microns disclosed by Robinson at column 1, lines 73-74. 
It would have been obvious to one of ordinary skill in the art of manufacturing coalescing filters to have constructed the Robinson filter media fiber glass and polyester blend, instead of pure fiber glass, as taught by Girondi, so as to utilize filter media having increased strength and resilience and improved hydrophobicity properties. It would have also then been obvious to have constructed such filter media to have a relatively high perforation diameter, or be of a multiple larger than the pore 
These perforation diameter variables are result effective variables that are routinely optimized based on the fluid mixture material being treated, such as contaminant concentration and fluid mixture composition.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson patent 2,701,062. Robinson is silent regarding the linear distance between perforations or the perforation density which are respectively required by claims 14 and 15. However, such variables are result effective variables that are routinely optimized based on the fluid mixture material being treated, such as contaminant concentration and fluid mixture composition.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

ALLOWABLE SUBJECT MATTER
Claims 20 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 would distinguish in view of recitation of the first filter media further comprising a second perforation which is of different size than the first perforation. There is no fair teaching or suggestion in either of the Wieczorek et al PGPUBS Document, or the Robinson patent of perforations in the coalescing filter media layers being differently sized.
Claim 30 would distinguish over any of the applied Wieczorek et al reference, and also over Chase et al PGPUBS Document US 2014/0007771 of record, and newly cited Pall patents 3,241,681 and 3,061,917 which each teach coalescing or pleated, filter media, comprised of fibrous media, having perforations or holes which are larger than pores of the filter media, in view of further recitation of the 1st perforation providing a gap between the 1st filter media and one of 1st or 2nd end plates, as opposed to being located at locations spaced between the end plates as in the cited and applied prior art.
Claims 43-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
For claims 43-47 and 51-53, none of the prior art, particularly the formerly applied Wieczorek et al PGPUBS Document, or the Robinson patent are deemed to teach or suggest the combination of limitations of independent claims 43 or 51 of the filter media st filter media extending through the 1st media, with the plurality of perforations arranged in at least two staggered rows, with such filter media having a plurality of pores which are smaller than any of the plurality of perforations.  
For claims 48-50, none of the prior art, particularly the formerly applied Wieczorek et al PGPUBS Document, or the Robinson patent are deemed to teach or suggest the combination of limitations of independent claim 48 of a 1st filter media having pores and larger perforations, 2nd filter media being non-perforated and 3rd filter media having pores and larger perforations with 2nd filter media being in between 1st and 3rd filter media.

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
04/22/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778